     CASE 0:19-cv-02810-WMW-HB Document 11 Filed 07/22/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Javed Mobin,                                            Case No. 19-cv-2810 (WMW/HB)

                            Plaintiff,
                                                 ORDER ADOPTING REPORT AND
        v.                                           RECOMMENDATION

County Hennepin Public Safty Faci,

                            Defendant.


      This matter is before the Court on the March 9, 2020 Report and Recommendation

(R&R) of United States Magistrate Judge Hildy Bowbeer. (Dkt. 10.) No objections to the

R&R have been filed. In the absence of timely objections, this Court reviews an R&R for

clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996)

(per curiam). Having reviewed the R&R, the Court finds no clear error.

       Based on the R&R and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The March 9, 2020 R&R, (Dkt. 10), is ADOPTED.

      2.     Plaintiff Javed Mobin’s applications to proceed in forma pauperis, (Dkts. 2,

7), are DENIED AS MOOT.

       3.     This matter is DISMISSED WITHOUT PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: July 22, 2020                                   s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge
